                                        Case 3:20-cv-04636-WHA Document 63 Filed 09/17/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                 UNITED STATES DISTRICT COURT

                                   7
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   AMERICAN RIVERS, et al.,
                                  11                  Plaintiffs,                           No. C 20-04636 WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   ANDREW R. WHEELER, et al.,                           ORDER RE MOTION TO RELATE
                                  14                  Defendants.

                                  15

                                  16        Plaintiffs move to relate Suquamish Tribe v. Wheeler, No. C 20-06137 CRB to this case.

                                  17   Neither the agency nor the plaintiffs in California v. Wheeler, No. C 20-04869 WHA oppose,

                                  18   and the undersigned is inclined to grant the motion because the tribes raise additional concerns
                                  19   with the agency’s rulemaking. However, because the tribes raise these unique concerns, the

                                  20   undersigned requests their comment about whether their case should be related. Counsel for

                                  21   plaintiffs here shall please serve this order on the plaintiffs in No. C 20-06137 CRB and solicit

                                  22   their opposition or assent to the motion to relate by SEPTEMBER 24 AT NOON.

                                  23        IT IS SO ORDERED.

                                  24

                                  25   Dated: September 17, 2020.

                                  26
                                  27
                                                                                              WILLIAM ALSUP
                                  28                                                          UNITED STATES DISTRICT JUDGE
